Citation Nr: 0800793	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the cause of the veteran's death. 

The appellant seeks benefits as a surviving parent.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2002.  The cause of death 
listed on the death certificate was undetermined due to (or 
as a consequence of) chronic alcoholism and alcoholic 
encephalopathy.  The veteran underwent emergency treatment 
for cardiac arrest shortly before the time of death.  

2.  An autopsy conducted on August [redacted], 2002 showed that the 
veteran sustained blunt force injuries that alone were not 
singularly lethal.  The veteran had been incarcerated, and 
the circumstances of the injuries were undetermined.  The 
coroner noted a serum ethanol level of 0.398 percent at the 
time of arrest and reports of the veteran's refusal to take 
prescribed psychiatric medications.  The coroner made a 
diagnosis of exclusion of ethanol withdrawal with delirium 
tremens.  The cause of death was best classified by the 
coroner as undetermined. 

3.  At the time of death, the veteran had the following 
service-connected disabilities:  post-traumatic stress 
disorder (PTSD), rated as 100 percent disabling; and acne 
kedoidalis nuchae, rated as 10 percent disabling. 

4.  The veteran's chronic alcoholism and alcohol 
encephalopathy first manifested not earlier than 1998 and 
were not related to service-connected post-traumatic stress 
disorder. 





CONCLUSION OF LAW

The criteria for service connection for the contributing 
causes of death of chronic alcoholism and alcohol 
encephalopathy have not been met.  38 U.S.C.A. §§ 105, 1110 
(West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309, 
3.310, 3.312 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In the original claim for burial benefits received in January 
2003, the appellant indicated that he did not claim that the 
cause of death was due to service.  However, in 
correspondence in February 2003, the RO provided general 
notice of additional benefits, including Dependency and 
Indemnity Compensation for parents, with the appropriate 
claims forms.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In the present appeal, the general notice of February 2003 
was inadequate.  No specific claim for DIC is of record.  
However, in March 2003, the RO provided a rating decision 
that granted certain dependent education assistance benefits 
but denied service connection for the cause of death.  The 
appellant was informed of the conditions for which the 
veteran was service connected at the time of his death and 
the requirement that such disabilities be a primary or 
contributory cause of death.  The appellant was also informed 
that existing service medical record evidence was reviewed 
and showed that the contributing causes of death were not 
related to service.  In a March 2003 notice of disagreement, 
the appellant referred specifically to a July 2000 VA 
examination that addressed the veteran's alcoholism and PTSD 
and their possible relationship to service.  The appellant 
contended that the veteran's contributory causes of death 
related to alcohol abuse were secondary to his service 
connected PTSD.   In a September 2005 substantive appeal, the 
appellant contended that both alcoholism and PTSD were a 
result of the veteran's military service.  

The appellant was provided with a notice related to 
determination of service connection for the cause of death in 
January 2006, which is after the date of the initial 
unfavorable decision and a January 2005 statement of the 
case.  The notice for the first time informed the appellant 
of the information and evidence required to substantiate the 
claim and which also informed him of the information and 
evidence VA was to provide and which the appellant was to 
provide.  The notice also requested any evidence in his 
possession related to the claim.  The RO readjudicated the 
case in April 2006, curing any procedural defect.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1344 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The 
appellant indicated to VA in a statement dated in May 2006 he 
had no additional evidence to submit.  

While the RO's notice letters were issued after the rating 
decision and provided the required elements on several 
different occasions, the Board finds that any defect with 
respect to the content and timing of the notice requirement 
is harmless error.  The Board notes that the Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice does not 
nullify the rating action upon which this appeal is based and 
the Board specifically finds that the appellant was not 
prejudiced by the post-decision notice because he was given 
sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  

Further, given his contentions, the appellant has 
demonstrated his affirmative understanding, i.e., he had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that he 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because he had 
actual knowledge of what was necessary to substantiate the 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007); Simmons 
v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that 
actual knowledge by the claimant cures defect in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).
Moreover, after the notice was provided, the case was 
readjudicated and a supplemental statement of the case was 
provided to the appellant in April 2006.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained service 
and VA medical treatment and examination reports and a 
coroner's report.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The appellant contends that a contributory cause of the 
veteran's death was chronic alcoholism and that the disorder 
was caused by service or was secondary to service-connected 
post-traumatic stress disorder.  

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

However, a disease incurred during active service will not be 
deemed to have been incurred in line of duty if the disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  Alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause death or disability to 
the user.   38 U.S.C.A. §§ 105, 1110; 38 C.F.R. 
§§ 3.1(m), 3.301(d).  This does not preclude service 
connection for an alcohol abuse disability secondary to a 
service-connected disability.  There must be clear medical 
evidence establishing that the alcohol abuse disability was 
indeed caused by a veteran's primary service-connected 
disability and that the alcohol abuse disability was not due 
to willful wrongdoing.  Allen v. Principi,  237 F.3d 1368, 
1381 (2001).  

Service personnel records showed that the veteran served in 
the U.S. Army in a combat engineering unit with service in 
the Southwest Asia Theater of Operations from August 1990 to 
March 1991.  In December 1990, the veteran was the operator 
of a vehicle in an accident in which a fellow soldier was 
killed.  In November 1992, while still a member of the unit, 
the veteran sought treatment at a military medical center for 
suicidal ideations and other symptoms related to the 
incident.  An examiner noted his reports of several suicidal 
gestures, intrusive thoughts, nightmares, and a heightened 
startle response.  The veteran also reported discord in his 
and his parent's marriages, military discipline for poor 
performance at work, and feelings of harassment from his 
coworkers.  The veteran reported drinking two beers per week. 
The examiner diagnosed post-traumatic stress and adjustment 
disorders with depressed mood and recommended a counseling 
program and transfer to another unit.    

In August 1993, the veteran was examined by a VA psychologist 
and a VA psychiatrist who noted the veteran's reports of 
additional trauma in service including narrowing escaping his 
own death in combat and seeing many dead enemy soldiers.  One 
examiner also noted the veteran's reports that he had been 
drinking two to three beers per day but denied any recent 
increase in consumption.  The veteran reported that he had 
been working at a shipyard but that he continued to 
experience marital discord and disagreements with his 
parents.  The examiners noted symptoms of intrusive thoughts, 
sleeplessness, loss of interest in activities, inability to 
concentrate, irritability, and hypervigilance.  The examiners 
diagnosed PTSD and depressive disorder but did not diagnose a 
substance abuse disorder. 

In November 1998, a VA examiner noted a review of the claims 
file and that the veteran's reports that his mental status 
was improved.  He reported that he had a close relationship 
with his parents and was living with them for financial 
reasons.  He also reported a relationship with a girlfriend 
and an increased interest in recreational activities.  The 
veteran had remained employed except for a period when the 
shipyard had a reduction in business.  He reported no 
psychiatric treatment or medication since 1993 but that he 
did abuse alcohol and had been charged with two alcohol-
related driving offenses.  The examiner noted that the 
veteran continued to have sleep difficulty and occasional 
mood swings and crying spells.  He also noted irritability, 
low threshold for anger, and intrusive thoughts of the trauma 
in service.  However, the veteran was working full time, 
taking no psychotropic medication, and had some close 
relationships with others.  He concluded that the veteran's 
PTSD symptoms were very mild but that the role of alcohol 
abuse in his mood swings and depression was unknown.  

In April 1999, the veteran declined to participate in a 
psychiatric evaluation.  In a November 1999 letter, the 
veteran's mother stated that her son's symptoms were worse 
and included recent psychiatric and spiritual counseling, 
legal difficulties, mood swings, inability to manage 
finances, and recent termination of employment for missing 
work.  In a March 2000 letter, the veteran stated that he had 
been prescribed anti-psychotic and anti-depressant 
medications and provided a copy of prescriptions from a VA 
physician.  He also stated that he used alcohol to calm down, 
to avoid arguments, and to assist with sleep.  

In June 2000, a VA physician noted a review of the claims 
file and that the veteran reported continuing intermittent 
residence with his parents, the end of a relationship with a 
girlfriend, little contact with a four year old son, and 
numerous legal charges for assaults and battery, weapons 
violations, automobile theft, and contempt of court.  He also 
reported a violent confrontation with his VA psychiatrist.  
He continued to use the VA prescribed anti-psychotic and 
anti-depressant medications to aid with sleep with positive 
results.  He reported drinking one or two beers twice per 
week, but the physician noted indicators that he had been 
drinking prior to her examination.  The physician discussed 
the veteran's PTSD symptoms at length and stated that PTSD 
was the primary etiology of his current distress.  She noted 
symptoms of paranoia and violence not associated with PTSD or 
depression and that the symptoms could be related to 
maladaptive personality traits.  She also diagnosed alcohol 
abuse and state that it may be secondary to PTSD in that he 
used alcohol to overcome sleeplessness.  

The veteran died on August [redacted], 2002 after undergoing 
emergency treatment for cardiac arrest shortly before the 
time of death.  An autopsy was conducted on August [redacted], 2002.  
The coroner noted that the veteran had been arrested and a 
serum ethanol level of 0.398 percent was measured at the time 
of arrest.  The veteran underwent mental health examinations 
but refused to take prescribed psychiatric medications and 
was returned to jail. The autopsy showed that the veteran 
sustained blunt force injuries that alone were not singularly 
lethal, and the circumstances of the injuries were 
undetermined.  The coroner made a diagnosis of exclusion of 
ethanol withdrawal with delirium tremens and stated that the 
cause of death was best classified as undetermined.  The 
coroner signed the death certificate in January 2003.  The 
cause of death listed on the death certificate was 
undetermined due to (or as a consequence of) chronic 
alcoholism and alcoholic encephalopathy with evidence of 
alcoholic liver disease and blunt trauma that were 
contributing but not resulting in the underlying cause of 
death. 

At the time of death, the veteran had the following service-
connected disabilities:  post-traumatic stress disorder 
(PTSD), rated as 100 percent disabling; and acne kedoidalis 
nuchae, rated as 10 percent disabling. 

In June 2005, a VA psychiatrist conducted a review of the 
medical history and commented on examination reports in 1992, 
1993, 1998, and 2000 as well as the death certificate and 
autopsy reports.  He noted that the military examination in 
1992 diagnosed PTSD and described behavioral problems and 
poor job performance that were indicative of maladaptive 
personality traits.  There was no indication of alcohol abuse 
at that time or in 1993.   Alcohol abuse was first noted in 
1998 at a time when PTSD symptoms had faded in intensity.  
The psychiatrist concluded that personality and life stresses 
were driving the drinking problem.  

He noted that the examiner in 2000 suggested that alcohol 
abuse was related to PTSD because the veteran used alcohol to 
overcome sleeplessness.  However, the psychiatrist disagreed, 
noting that a clinical association between PTSD and alcohol 
on the singular symptom of sleeplessness was speculative and 
not well supported.  He noted that alcohol abuse itself, a 
maladaptive personality, depression, adjustment disorder, and 
financial and other stresses all can cause insomnia.  He also 
noted that the examiner in 2000 correctly identified 
personality traits that had been present earlier than 
symptoms of alcohol abuse.  Regarding the autopsy and death 
certificate findings, the psychiatrist noted that delirium 
tremens were indicated by exclusion only.  Diagnosis by 
exclusion is defined as recognition of disease by excluding 
all other known diseases.  Dorland's Illustrated Medical 
Dictionary, 458, 28th Ed. (1994).  The psychiatrist concluded 
it is not reasonable to relate the alcohol abuse in this case 
to PTSD.  

The Board concludes that the cause of the veteran's death is 
undetermined with contributing causes of chronic alcoholism 
and alcoholic encephalopathy.  The Board also notes evidence 
of traumatic injuries and treatment for cardiac arrest just 
prior to the time of death.  Although the autopsy report 
showed some deficits in the brain, liver, and heart, the 
coroner did not explain how these deficits were indicative of 
a chronic disease sufficient to contribute to death.  The 
coroner noted only that the history of an extremely high 
serum alcohol level and subsequent refusal to take 
psychiatric medications justified a diagnosis of delirium 
tremens by exclusion.  In aggregate, the coroner's findings 
showed less evidentiary weight on the contribution from 
chronic alcohol-related disease and greater weight on the 
immediate effects of the alcohol consumption over a short 
time necessary to cause a serum ethanol level of 0.398 
percent. 

The Board concludes that direct service connection for 
chronic alcoholism or alcohol encephalopathy is not warranted 
because direct service connection and compensation for the 
abuse of alcohol is not authorized and because the medical 
evidence of alcohol abuse was first manifested not earlier 
than 1998, many years after service.

The Board concludes that service connection for chronic 
alcoholism or alcohol encephalopathy secondary to PTSD is not 
warranted.  The Board notes that the medical evidence of an 
alcohol related disorder first manifested at a time when the 
veteran's PTSD symptoms had become less severe.  The Board 
places greatest weight on the medical opinion of the VA 
psychiatrist in 2005 who reviewed the entire history and 
provided detailed comments on the findings of earlier 
examiners.  He concluded that many stressors and psychiatric 
disorders other than those related to service and in 
particular to PTSD existed and that any relationship between 
alcohol abuse and PTSD was not warranted.  The Board places 
less weight on the comment by the examiner in 2000 who 
suggested that the veteran used alcohol to overcome 
sleeplessness as a result of PTSD.  The Board also notes that 
medical providers mentioned many factors other than PTSD that 
were related to insomnia including alcohol abuse itself.  
Moreover, the serum ethanol level measured at the time of 
arrest was likely much greater that that required to overcome 
sleeplessness due to service-connected PTSD.  Regrettably, 
there is no clear medical evidence establishing that the 
alcohol abuse was indeed caused by a veteran's service-
connected disability and that the alcohol abuse was not due 
to willful wrongdoing.

The weight of the credible evidence demonstrates that the 
veteran's cause of death was undetermined.  Chronic 
alcoholism and alcohol encephalopathy were contributing 
causes, but are not directly compensable and are not 
secondary to PTSD.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


